DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-6, and 8-22 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 13, and 18, the prior art taken alone or in combination fails to disclose or render obvious a method for drying filter rods, the method comprising the steps of: guiding an unwrapped filter rod on a support surface by a guide element arranged above the support surface, and supplying a gas stream of compressed gas to the filter rod through the guide element to remove excess moisture from the filter rod when the filter rod is transported along the support surface, before wrapping the filter rod with a wrapping material to form a wrapped continuous filter rod.
The combination of these limitations makes independent claims 1, 13, and 18 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731